 

 

Case 6:21-cv-00690-CEM-LRH Document 1-1 Filed 04/19/21 Page 1 of 3 PagelD 11

Filing # 122606704 E-Filed 03/05/2021 03:43:14 PM

IN THE CIRCUIT COURT OF THE
18TH JUDICIAL CIRCUIT IN AND FOR
BREVARD COUNTY, FLORIDA
PAMELA HUFF,

Plaintiff,
vs. Case No: 05-2021-CA-019086-XXXX-XX

WAL-MART STORES EAST, LP, a
foreign limited partnership,

Defendant.
/

COMPLAINT

Plaintiff, PAMELA HUFF, sues Defendant, WAL-MART STORES EAST, LP, a
foreign limited partnership (hereinafter “WAL-MART"), and states the following:

1. This is a cause of action for damages in excess of $30,000.00.

2. All conditions precedent to filing this action have been complied with,
expired, and/or waived.

3. The incident described herein occurred in Brevard County, Florida.

4. On or about December 5, 2019, Defendant, WAL-MART, was the owner
and in possession of the premises located at 8500 N Wickham Road in Melbourne,
Brevard County, Florida.

5. At that time and place, Plaintiff, PAMELA HUFF, was a business invitee
lawfully on the premises described above.

6. At that time and place, Plaintiff, PAMELA HUFF, was injured when she
slipped and fell on a plastic sign on the store’s floor in front of the pharmacy that had

fallen from where it was attached.

 

 
 

 

Case 6:21-cv-00690-CEM-LRH Document 1-1 Filed 04/19/21 Page 2 of 3 PagelD 12

7. Defendant, WAL-MART, had a duty to maintain the premises in a
reasonably safe condition, correct any dangerous condition of which it either knew or
should have known by the use of reasonable care, and to warn of any dangerous
conditions concerning which it had, or should have had, knowledge greater than that of
its invitees. Defendant, WAL-MART, breached all of these duties.

8. Specifically, Defendant, WAL-MART, negligently:

a) Failed to exercise due care to maintain the premises in a safe
condition:

b) Failed to inspect, maintain, or repair the store’s plastic signs;

c) Allowed a plastic sign in the store to fall into a dangerous state of
disrepair;

d) Failed to repair an improperly secured plastic sign in the store;

e) Allowed a plastic sign in the store to become detached;

f) Allowed a plastic sign in the store to fall onto the store's floor directly
into the path of the store’s invitees;

g) Allowed a plastic sign in the store to fall and remain on the store’s
floor for an unreasonable length of time;

h) Allowed a foreseeable slip hazard and dangerous condition to remain
on the premises for an unreasonable length of time;

i) Failed to provide a safe means of ingress and egress to the store's
pharmacy; and

j) Failed to warn the Plaintiff and similarly situated individuals of the

dangerous condition.

 

 
 

 

Case 6:21-cv-00690-CEM-LRH Document 1-1 Filed 04/19/21 Page 3 of 3 PagelD 13

9, Defendant, WAL-MART, knew or, in the exercise of ordinary care, should
have known the premises were not in a reasonably safe condition.

10. Defendant, WAL-MART, had actual or constructive notice of the
dangerous condition.

11.- As the direct and proximate result of the negligence of Defendant, WAL-
MART, Plaintiff, PAMELA HUFF, suffered bodily injury and resulting pain and suffering,
disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,
expense of hospitalization, medical and nursing care and treatment, and aggravation of
a previously existing condition. The losses are either permanent or continuing and
Plaintiff will suffer the losses in the future.

WHEREFORE, Plaintiff, PAMELA HUFF, demands judgment for damages
against Defendant, WAL-MART.

Plaintiff demands trial by jury on all issues so triable.

Respectfully submitted this 5'" day of March, 2021.

. By:_s/ Juan Asconapeé

oF ‘ JUAN ASCONAPE

: : Attorney Email: jasconape@schwedlawfirm.com
Eservice Email: eservice@schwedlawfirm.com
Bar Number: 0073731
Attorneys for Plaintiff
Schwed, Adams & McGinley, P.A.
7111 Fairway Drive, Suite 105
Palm Beach Gardens, Florida 33418

Telephone: (561) 694-6079
Facsimile: (561) 694-6089

 

 
